June 11, 2015 VIA EDGAR Larry Spirgel Assistant Director United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: j2 Global, Inc. Form 10-K for Fiscal Year Ended December 31, 2014 Filed March 2, 2015 File No. 000-25965 Dr. Mr. Spirgel: The purpose of this letter is to confirm a telephone conversation between representatives of j2 Global, Inc. (the “Company”) and the staff (the “Staff”) of the Securities and Exchange Commission on June 8, 2015, pursuant to which the Staff approved the Company’s request toextendthe due date for the Company’s response to the Staff’s comment letter dated June 5, 2015, to no later than July 6, 2015. Please call me at (323) 860-9276 if you have any questions. Sincerely, /s/ Jeremy Rossen Jeremy Rossen Vice President and General Counsel cc:Nehemia Zucker, Chief Executive Officer Patrick S. Brown (Sullivan & Cromwell LLP)
